TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00747-CV


Felix M. Batchassi, Appellant

v.

Glenn Page, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-10-010499, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The clerk's record and reporter's record in this case are overdue.  Appellant
Felix M. Batchassi filed in the trial court an affidavit of inability to pay or give security for costs in
this action.  See Tex. R. App. P. 20.1.  The county clerk filed a motion to contest that affidavit.  Id.
The trial court sustained that challenge, concluding that Batchassi failed to show sufficient evidence
to support his affidavit.  Because Batchassi has not challenged the trial court's decision sustaining
the challenge to his affidavit of inability to pay, he was required to pay or make arrangements to
pay for the record.  He has not done so.  By letter dated March 7, 2011, this Court's clerk notified
Batchassi that the records was overdue, that the trial court clerk had informed this Court's clerk that
no payment or arrangement to pay for the record had been made, and that failure to pay or make
arrangements to pay for the record could result in this appeal being dismissed.  This Court's clerk
requested that Batchassi pay or make arrangements to pay for the record and submit a status report
by March 17, 2011.  No report has been filed with this Court, and we find no indication otherwise
that appellant has paid for or made arrangements to pay for the record.
		We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).


  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   May 25, 2011